Citation Nr: 0939703	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the income of the Veteran's surviving spouse is 
excessive for the purpose of payment of nonservice-connected 
death pension benefits administered by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to October 
1945.  He died in July 2003.  The Appellant seeks death 
pension benefits as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determination, dated in August 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  In the applications for death pension benefits in 
December 2003 and in August 2004, the Appellant reported 
recurring monthly income of $1,407 ($16,884 annually) from 
Social Security and U.S. Railroad Retirement benefits.  

2.  The Appellant has furnished evidence of unreimbursed 
medical expenses in 2003 and 2004 and last expenses of the 
Veteran amounting to $8,718.  

3.  Since the receipt of her application for death pension 
benefits, the Appellant's countable income has exceeded the 
applicable maximum annual income limits set by law of $6,497 
effective December 1, 2002, and $6,634 effective December 1, 
2003.   




CONCLUSION OF LAW

The Appellant's countable income is excessive for receipt of 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 
(2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  

In any case, VCAA compliant notice was furnished by a letter 
in May 2009, which notified the Appellant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the Appellant in obtaining evidence 
necessary to substantiate the claim.  The Appellant has 
submitted various statements concerning her income, assets, 
and expenses. 

The Appellant has not identified any pertinent evidence for 
the RO to obtain on her behalf.  As the decision regarding 
nonservice-connected death pension benefits is not based on 
medical evidence but on income and net worth information, a 
medical examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4).  

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime); or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The purpose of VA pension benefits is to provide a 
subsistence income for the surviving spouses of veterans of a 
period of war who were totally disabled.  Pension benefits 
are based upon total family income, and the amount of pension 
benefits is adjusted based upon the number of dependents the 
Appellant supports.  Recipients of pension income are 
required to report any changes in income and net worth, and 
number or status of their dependents in a timely fashion.  38 
U.S.C.A. §§ 1541, 1542 (West 2002).  

Under the law, the maximum annual rate of Improved 
(nonservice-connected) death pension payable to a surviving 
spouse varies according to the number of dependents.  38 
U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273.  

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3 and 3.23.

The maximum annual rate of pension is established by statute 
every year and is reduced by the surviving spouse's countable 
annual income.  "Annual income" includes the surviving 
spouse's own annual income.  38 C.F.R. § 3.23(d)(5).

Nonrecurring income, received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(3) (2008).  The 
amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12-month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c).

For purpose of calculating pension benefits, total income may 
be reduced by amounts equal to amounts paid by a surviving 
spouse for unreimbursed medical expenses, to the extent that 
such amounts exceed five percent of the applicable maximum 
annual pension rate for the surviving spouse as in effect 
during the 12-month annualization period in which medical 
expenses were paid.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 
3.272(g).  

Total income may also be reduced by amounts equal to amounts 
paid by a surviving spouse for the expenses of last illness 
and burial of the veteran.  38 U.S.C.A. § 1503(a)(3); 
38 C.F.R. § 3.272(h).  

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents is $6,497 effective 
December 1, 2002; $6,634 effective December 1, 2003; $6,814 
effective December 1, 2004; $7,094 effective December 1, 
2005; $7,329 effective December 1, 2006; $7,498 effective 
December 1, 2007; and $7,933 effective December 1, 2008.  See 
38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  
The maximum annual pension rate is now published in the 
Compensation and Pension Service's manual, M21-MR, Part V 
subpart iii, Chapter 1, section E, paragraph 29, and is to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.

Analysis

The Appellant expressed disagreement with the RO's decision 
denying her pension benefits on the basis that her countable 
income was excessive. 

The record shows that the Veteran had honorable service 
during World War II.  According to the Appellant's 
applications for death pension benefits, filed in December 
2003 and in August 2004, she had no net worth.  To this 
extent only, the Appellant has met the requirements for death 
pension benefits as pertaining to the Veteran's military 
service and to her lack of net worth.  

The remaining question presented is whether the Appellant 
meets the annual income requirements for receipt of death 
pension benefits.  The RO has considered the Appellant's 
claim for death pension benefits on several occasions - in 
February 2004, October 2004, and August 2005 - with the 
Appellant having submitted additional evidence each time.   
On each occasion, she was denied on the basis that her 
countable income exceeded the maximum annual limit set by 
law.  

In her application for death pension benefits received in 
December 2003 and in August 2004, the Appellant reported that 
she had recurring monthly income from Social Security and 
U.S. Railroad Retirement.  In the first application, she 
report $1,415 per month ($590 from Social Security and $825 
from Railroad Retirement).  In the second application she 
reported $1,407 per month.  Documentation from the Social 
Security Administration indicates that she received $590 per 
month from December 2002 and $602 per month from December 
2003.  Considering the lesser amount reported, her total 
income was $16,884 annually.  This income is not listed as a 
source that may be excluded from income in determining 
countable income for pension purposes.  38 C.F.R. § 3.272.  

Also the Appellant indicated in her August 2004 application 
that she paid off most of her credit cards when she sold a 
house, but it is not clear when this was done or what amount 
she received from the sale.  

Her income, therefore, far exceeds the maximum annual pension 
limits set by law of $6,497, effective December 1, 2002, and 
of $6,634, effective December 1, 2003, for a surviving spouse 
without dependents.  As noted, all family income is counted 
in determining entitlement to death pension.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses and by unreimbursed last expenses of the 
Veteran.  In August 2004 and in January 2005, the Appellant 
submitted evidence of unreimbursed medical expenses in 2003 
and in 2004 and last expenses of the Veteran.  The expenses 
were not accompanied by any evidence to verify such payments 
were made, such as receipts, and in some cases it is not 
clear exactly when the payments were made.  In any case, the 
substantial total of the expenses, which were itemized in 
August 2004 and in January 2005, was $8,718.  There is a 
large overlap of expenses on the reports, but the Board is 
considering the largest sum reported.  

Based on the foregoing medical expenses and last expenses of 
the Veteran of $8,718, the Appellant's countable income would 
still be far in excess of the maximum annual limit of $6,497 
effective December 1, 2002, and $6,634 effective December 1, 
2003, for receipt of death pension.  She has argued that 
reimbursement for mileage should be counted as a last expense 
of the Veteran, due to frequent travel to medical offices 
while the Veteran was ill.  However, even considering the 
approximately $563 in mileage calculated by the Appellant in 
January 2005, her countable income would still be in excess 
of the maximum limit for receipt of pension.  

As the evidence shows that the Appellant's household income 
exceeds the income limits for purpose of payment of improved 
nonservice-connected death pension benefits, the Appellant 
does not meet the eligibility requirements for death pension 
benefits.  It is noted that she has not furnished evidence of 
income and/or expenses after December 2004.  She may reapply 
for pension benefits in the future if her income decreases or 
her medical expenses increase.  


ORDER

As the income of the Veteran's surviving spouse is excessive 
for purpose of payment of nonservice-connected death pension 
benefits administered by the Department of Veterans Affairs, 
the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


